Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 USC § 101
With regards to the 35 USC § 101 rejection of claim(s) 19-22, applicant argues the claims should not be rejected under 35 USC § 101 because the claims as amended fall within the statutory category. Applicant’s remarks and amendments have been fully considered and are found convincing. The rejection under 35 USC § 101 with regards to claim(s) 19-22 is withdrawn. The addition of the “non-transitory” term has resolved the rejection in question.

35 USC § 103
With regards to the 35 USC § 103 rejection of claim(s) 1-4, 10-16, and 19-22, applicant argues the claims as amended are not taught by the prior art of record and the claim(s) should not be rejected under 35 USC § 103. Applicants’ remarks have been entered and fully considered, but they are not found convincing. Applicants’ amendments have necessitated the new grounds of rejection set forth; herein; accordingly, this action is made final.
< Remainder of Page Left Intentionally Blank >
	
		
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 10-16, and 19-23, 25, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [WO 2017/044214 A1] in view of D2 [CN 205665733] further in view of D3 [US 2018/0032844 A1].
Claim 1: An image processing method comprising: capturing image values by a color sensor array, the image values providing color channel data; inputting the captured image values by the color sensor array into a convolutional neural network (CNN) having at least one CNN layer, the CNN providing CNN channel data for each layer; and storing a deep channel image in a memory, the deep channel image including both the color channel data provided by the color sensor array together with the CNN channel data provided by the CNN. [D1, Page 4, Lines 20-21; Page 6, Line 15; Page 10, Line 22; Page 17, Lines 19-21 and Figure 1-2 and 4] D1 teaches the distributed neural network including a convolutional neural network, a deep neural network, and a recurrent convolutional neural network. The neural network includes lower level layers (LLLs), which may include a convolutional layer (CL), a sub-sampling layer (SSL), and a fully connected portion (FCP), wherein the neural network is a convolutional neural network. The neural network receives an input layer (IL), which including suitable input data such as sensor data; the sub-sampling layer of lower level layers, and feature maps. The sub-sampling layer (corresponding to a first CNN layer) generate subsampled feature maps (SSFMs) (corresponding to CNN channel data), and a hardware accelerator, which generates sub-sampled feature maps (SSFMs), may be a field-programmable gate array (FPGA).

D1 does not explicitly teach “storing a deep channel image in a memory, the deep channel image including both the color channel data provided by the color sensor array together with the CNN channel data provided by the CNN”, however, 

[D2, [[0030-0042], [0049-0055] and Figure 4] D2 teaches the remaining limitations wherein the color channel data and the CNN channel data is to form a deep image and store in the memory.

D1 in view of D2 does not explicitly teach the deep channel image including both the color channel data provided by the color sensor array together with the CNN channel data provided by the CNN, however, the limitations are taught as follows: [D3, [0024]] D3 the CNN layers module may receive image data (e.g., input image data). Image data may include any suitable image or imaging data. In some examples, image data may be received from an image sensor, an image signal processor, or the like. For example, image data may include input pixel values for each pixel of an input image and the input pixel values may be provided for each channel of a color space such as R (red), G (green), and B (blue) values for input image data in the RGB (red green blue) color space.

 It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1 wherein the convolutional neural network is described with regards to the layers with the teachings of D2, wherein the combination would allow for the saving of the channel data in memory using the deep image. Further, it would have been obvious to one of ordinary skill in the art to combine the teachings of D1 in view of D2, further in view of D3, wherein the teachings of D3 would provide the color sensor channel data and the CNN channel data. One skilled in the art would have been motivated to modify D1 in this manner in order to utilize the scheme to store the data in which each of the reference process the data using a CNN and then the output would be stored and thus the additional step would be easily conceivable by one of ordinary skill in the art, as provided by D2. Further, one would have been motivated to modify D1 in view of D2, to include the required data of the color channels and the CNN in order to include the specific data components of the color channel and CNN data. Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1. 

Claim 2: The image processing method of claim 1, further comprising: receiving the captured image values from the color sensor array by a field programmable gate array (FPGA) programmed with the CNN. [D1, Page 17, Lines 19-21] D1 teaches the image data to be provided, for example, by a FPGA.

Claim 3: The image processing method of claim 1, further comprising: performing CNN processing at each CNN layer in real-time with the capturing of image values by the color sensor array. [D1, Page 16, Lines 17-21] D1 teaches the data processing done in real-time.

Claim 4: The image processing method of claim 1, wherein color channel data includes Red Green Blue (RGB) or Color Space Pixel (YUV) data and the CNN channel data includes filtered RGB or filtered YUV data. [D1, Page 6, Lines 25-26 and Page 7, Lines 1-3] D1 teaches the input image including the RGB color channels and the color channel being filtered.

Claim 10: An image processing system comprising: a sensor array to capture image values, the image values providing color channel data; a field programmable gate array (FPGA) programmed with a convolutional neural network (CNN) having at least one CNN layer, wherein the FPGA is to input the captured image values by the color sensor array into the CNN convolutional neural network (CNN) having at least one CNN layer, and process captured image values using the CNN and to provide CNN channel data for each layer; and a memory to store the color channel data and the CNN channel data, wherein the color channel data and CNN Claim 10 is rejected for similar reasons as to those described in claim 1.

Claim 11: The image processing system of claim 10, wherein the memory is to store color channel data as an image in Red Green Blue (RGB) or Color Space Pixel (YUV) format and the CNN channel data as a filtered image of the image in the RGB or YUV format. Claim 11 is rejected for similar reasons as to those described in claim 4.

Claim 12: The image processing system of claim 10, wherein the FPGA is to perform CNN processing at each CNN layer in real-time with the capturing of image values by the color sensor array. Claim 12 is rejected for similar reasons as to those described in claim 3.

Claim 13: An image processing system comprising: a sensor array to capture image values; hardware accelerator to implement a convolutional neural network (CNN) having a first CNN layer, to receive the captured image values by the sensor array into the first CNN layer, and to generate an output at the first CNN layer using the captured image values by the color sensor array; and a memory to store the output of the first CNN layer as a feature map of the captured image. Claim 13 is rejected for similar reasons as to those described in claim 1. 

Claim 14: The image processing system of claim 13, wherein the hardware accelerator is to process the captured image values by the color sensor array by a general CNN kernel at the first CNN layer. [D1, Page 4, Lines 20-21; Page 6, Line 15; Page 10, Line 22; Page 17, Lines 19-21 and Figure 1-2 and 4] D1 teaches the hardware accelerator including the image sensor to generate image data of the scene to implement one neural network layer being the first.

Claim 15: The image processing system of claim 13, wherein the hardware accelerator includes a field programmable gate array (FPGA), hard-wired circuitry, programmable logic array (PLA), digital signal processor (DSP), or processor. Claim 15 is rejected for similar reasons as to those described in claim 2.

Claim 16: The image processing system of claim 13, wherein the feature map image is a filtered image of the captured image by the sensor array. Claim 16 is rejected for similar reasons as to those described in claim 11.

Claim 19: At least one machine-readable medium comprising a plurality of instructions, executed on a computing device, to facilitate the computing device to perform one or more operations comprising: capturing image values by a color sensor array, the image values providing color channel data; inputting the captured image values by the color sensor array into a convolutional neural network (CNN) having at least one CNN layer, the CNN providing CNN channel data for each layer; wherein the color channel data and CNN channel data is to form a deep channel image; and storing the deep channel image in a memory. Claim 19 is rejected for similar reasons as to those described in claim 1. 

Claim 20: The machine-readable medium of claim 19, wherein the computing device is to perform one or more operations comprising performing CNN processing at each CNN layer in  Claim 20 is rejected for similar reasons as to those described in claim 3.

Claim 21: The machine-readable medium of claim 19, wherein the computing device is to perform one or more operations comprising receiving the captured image values from the color sensor array by a field programmable gate array (FPGA) programmed with the CNN. Claim 21 is rejected for similar reasons as to those described in claim 2.

Claim 22: The machine-readable medium of claim 19, wherein the computing device is to perform one or more operations comprising storing filtered Red Green Blue (RGB) or Color Space Pixel (YUV) data as the deep channel image in memory. Claim 22 is rejected for similar reasons as to those described in claim 4.

Claim 23: The image processing method of claim 1, wherein: the deep channel image includes the color channel data concatenated with the CNN channel data. Claim 23 is rejected for similar reasons as to those described in claim 1, wherein, the CNN and color channel data are together.

Claim 25: The image processing system of claim 10, wherein: the deep channel image includes the color channel data concatenated with the CNN channel data. Claim 25 is rejected for similar reasons as to those described in claim 23.

Claim 27: The image processing system of claim 13, wherein: the memory is to store the feature map of the captured image values concatenated with the captured image values. [D3, [0073]] D3 teaches memory storage and the storage of the map data and feature information.
< Remainder of Page Left Intentionally Blank >


Claims 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [WO 2017/044214 A1] in view of D2 [CN 205665733] in view of D3 [US 2018/0032844 A1] further in view of D4 [US 2011/0148908 A1].
Claim 24: The image processing method of claim 1, wherein storing the deep channel image comprises: storing the color channel data and the CNN channel data in adjacent memory locations in the memory. [D3, [0073]] D3 teaches memory storage. Also as shown, graphics processing unit may include CNN layers module and strong classifier module. In the example of system, memory stores may store input image data, CNN layer data, binary neural features, object labels, image layer data, response maps data, convolution kernel data, ReLU data, max pooling data, LRN data, strong classifier data, sample weights, or the like. D1 in view of D2 in view of D3 does not explicitly teach the adjacent memory storage, however, the limitations are taught as follows: [D4, [0059]] D4 teaches the memory buffer storing adjacent data with respect to the color channels.  It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1 in view of D2 in view of D3, as described in claim 1, with the teachings of D4, wherein the memory is capable of storing the desired information in an adjacent storage location. Thus, the storage of the color channel and respective CNN data would have been able to be stored in the adjacent memory storage. Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 24. 


Claim 26: The image processing system of claim 10, wherein: the memory is to store the color channel data and the CNN channel data in adjacent memory locations. Claim 26 is rejected for similar reasons as to those described in claim 24.
< Remainder of Page Left Intentionally Blank >


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/AMANDEEP SAINI/Primary Examiner, Art Unit 2661